Drake, J.
I concur in the opinion, that the rule taken in. this case, ought to be discharged. The note was payable on the 17th of October. At the circuit, the jury were charged, that-it was incumbent on the plaintiffs to prove that notice of nonpayment was put into the post-office, in time to go by the mail of the eighteenth. On this point, the proof exhibited by the plaintiffs was of a very doubtful character. But the defendant produced the notice itself, by which it was evident that it had been mailed either on the eighteenth, or twenty-eighth. The jury have believed it to have been the former day. And there was so much evidence on both sides, that I consider it to have been a proper question for their decision. I therefore think that the verdict ought not to be disturbed; upon the supposition that the charge was correct. But upon the question, whether the holder had the whole of the eighteenth, to put his notice in the post-office, or should have done it previous to the closing of the mail of that day, I do not deem it necessary now, to give an opinion.
The Chief Justice having been concerned as counsel, delivered no opinion. Rule discharged.
Cited in Moore v. Central R. R. Co. 4 Zab. 277.